              Case:20-00759-swd        Doc #:59 Filed: 03/03/20       Page 1 of 2




                             UNITED STATES BANKRUPTCY
                             COURT WESTERN DISTRICT OF
                                     MICHIGAN

 In the Matter of:
                                                             Case No. 20-00759-swd
 GOODRICH QUALITY THEATERS, INC.                             Chapter 11
                                                             Hon. Scott W. Dales
                Debtor

                                              /



         EX PARTE ORDER SCHEDULING AN EMERGENCY HEARINGS
                   ON THE DEBTOR'S FIRST DAY MOTIONS
______________________________________________________________________________

       This matter having come before the Court on the above captioned Debtor’s Ex Parte

Motion For An Emergency Hearing On The Debtor’s First Day Motions (the “Motion”); the Court

having reviewed the Motion and having determined that the legal and factual basis set forth in the

Motion established good cause for the relief granted herein; no notice or hearing on the Motion

being necessary or required; and the Court being otherwise fully advised in the premises:

       NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion is GRANTED and;

       IT IS FURTHER ORDERED that a hearing on the following motions:

           a. Declaration of Robert Emmett Goodrich in Support of Chapter 11 Petition and First
              Day Motions;

           b. Debtor's Application to Retain Keller & Almassian, PLC as Counsel to the Debtor
              Nunc Pro Tunc;

           c. Emergency Stipulated Motion to Authorize the Debtor to Use Certain Cash
              Collateral;

           d. Debtor’s Motion For An Order Authorizing Continued Use of its Existing Bank
              Accounts, Business Forms and Cash Management System;
                Case:20-00759-swd       Doc #:59 Filed: 03/03/20       Page 2 of 2




             e. Debtor’s Motion For An Order (A) Prohibiting Utilities From Terminating Services
                to the Debtors, and (B) Establishing Procedures For Resolving Disputes Relating
                to Adequate Assurance Requests;

             f. Debtors' First Day Motion For Entry of an Order (i) Authorizing Debtor to Pay
                Employee Obligations and Continue Employee Benefit Programs; (ii) Authorizing
                Debtor to Pay Certain Pre-Petition Tax Obligations; and (iii) Directing Financial
                Institutions to Honor Outstanding Employee-Obligation Payments;

             g. Debtors' Motion For An Order Extending the Time Deadline For Filing its
                Schedules and Statements of Financial Affairs;

             h. Debtors' Motion For the Entry of an Order Establishing Procedures For Interim
                Compensation and Reimbursement of Expenses For Professionals and Committee
                Members;



(the “First Day Motions”) will be conducted in the Courtroom of the Honorable Scott W. Dales,

One Division N., Grand Rapids, MI, on Friday March 6, 2020, at 10:00 a.m., or as soon

thereafter as counsel may be heard.


IT IS FURTHER ORDERED that the hearing on Debtors' Motion For An Order (A)

Authorizing Debtors to Pay Prepetition Claims of Critical Vendors and (B) Granting Related

Relief (the “Critical Vendor Motion”) will be conducted in the Courtroom of the Honorable

Scott W. Dales, One Division N., Grand Rapids, MI, on Wednesday March 4, 2020, at 11:00

a.m., or as soon thereafter as counsel may be heard.


IT IS FURTHER ORDERED that the Debtor shall serve this Order on (a) the United States

Trustee, (b) the Debtors’ secured creditors, (c) the Debtors' 20 largest unsecured creditors, (d)

Kelly Hagan, esq., and (e) any parties that have filed notices of appearance or requests for notice

by electronic mail, facsimile or overnight delivery to the best available address on or before

March 3, 2020, and such service shall be deemed good and sufficient service thereof.

IT IS SO ORDERED.

Dated March 3, 2020
